Citation Nr: 1642242	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  10-13 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel

INTRODUCTION

The Veteran had active service from September 1967 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Chicago, Illinois, Regional Office (RO).  

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board previously remanded the appeal for further development in November 2013 and the appeal has been returned for further appellate review.  

As part of the November 2013 Board decision, the Board dismissed the Veteran's appeal for a total disability rating based on service-connected disabilities consistent with his wishes.  Although the claim has again been denied by the RO as part of a separate and subsequent rating action, the Board does not have jurisdiction over this issue because the Veteran has not expressed a desire to seek appellate review of this issue.  As the Board's dismissal was effective upon issuance, the Board does not have jurisdiction over the TDIU rating claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2013 VA psychiatric examination provided to the Veteran in connection with his claim seeking a higher initial disability evaluation for PTSD is not adequate.  Significantly, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace references to the Diagnostic and Statistical Manual of Mentor Disorders (DSM), Forth Edition (IV), with references to the DSM, Fifth Edition (V), but the amendment was not applicable to claimed pending before the Board (i.e., certified for appeal to the Board on or before Aug. 4, 2014) even if the claim is subsequently remanded.  See 80 FR 14308-01, 2015 (Mar. 19, 2015).  The Veteran's claim was certified to the Board on November 29, 2012, and subsequently remanded on November 15, 2013; therefore, the DSM-V is inapplicable to this appeal.  Nevertheless, the December 2013 VA examination is based, at least in part, on application of the DSM-V and to this extent the examination does not provide the Board with an adequate basis to evaluation the Veteran's appeal.  The Board must remand the claim to provide the Veteran another VA examination and opinion based on the DSM-IV criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record suggests the Veteran receives regular VA psychiatric treatment, but records dated since January 2014 have not been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  On remand, attempts to obtain these records must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA psychiatric treatment or hospitalization records, dated from January 2014 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

2.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of the Veteran's PTSD pursuant to the DSM IV for a diagnosis of PTSD.  The claims folder, including a complete copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the record.

3.  Then readjudicate this claim of entitlement to an initial rating higher than 50 percent for the PTSD in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




